The conviction is for the unlawful sale of malt liquor containing alcohol in excess of one-half of one per cent of volume; penalty assessed at a fine of $100.00 and confinement in the county jail for a period of sixty days.
The information is insufficient to charge an offense under the authority of Whitmire v. State, 94 S.W.2d 742, holding that the information must allege that an election had been held in the particular county which resulted in the prohibition of the act charged. The principle announced has been followed in many recent cases, among them being Kelly v. State,  98 S.W.2d 998; Privitt v. State, 98 S.W.2d 204; Hardin v. State,101 S.W.2d 264; Pond v. State, 101 S.W.2d 247.
For the reason stated, the judgment is reversed and the prosecution ordered dismissed.
Reversed and prosecution ordered dismissed.